       Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ETRA FERNANDEZ, in her capacity as
                               )
the natural tutrix of A.F.     )                   Case No:
                               )
           Plaintiff,          )                   Judge:
                               )
v.                             )                   Magistrate Judge:
                               )
JEFFERSON PARISH SCHOOL BOARD, )
                               )
           Defendant.          )
                               )

                                        COMPLAINT

       Plaintiff, ETRA FERNANDEZ, as the natural tutrix of A.F., by and through

undersigned counsel, hereby files this Complaint and sues the JEFFERSON PARISH

SCHOOL BOARD (“JEFFERSON”) for damages, injunctive and declaratory relief,

attorneys’ fees and costs pursuant to Title II of the Americans with Disabilities Act, 42

U.S.C. § 12131et seq. (“Americans with Disabilities Act” or “ADA”), Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. (“Rehabilitation Act”), and the

Louisiana Commission on Human Rights, La. Rev. Stat. Ann. § 51:2231 et seq.

(“LCHR”), and alleges the following:

                          JURISDICTION AND PARTIES

1.     This is an action for injunctive and declaratory relief, compensatory damages,

       nominal damages, and attorneys’ fees and costs to redress the Defendant’s unlawful

       discrimination pursuant to Title II of the Americans with Disabilities Act, 42

       U.S.C. §12131et seq., Section 504 of the Rehabilitation Act of 1973,29 U.S.C. §

       794 et seq., and the Louisiana Commission on Human Rights, LA. REV. STAT. ANN.

       § 51:2231 et seq.. This Court is vested with original jurisdiction pursuant to 28


                                               1
     Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 2 of 20



     U.S.C. § 1331 and 28 U.S.C. § 1343.

2.   With regards to the request for nominal damages, it is Etra Fernandez’s position

     that an award of nominal damages would confer significant civil rights to the

     public, as a judgment in her favor against JEFFERSON, regardless of the amount,

     would deter JEFFERSON from discriminating against individuals with mobility

     disabilities in the future.

3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

     property which is the subject of this action is located in Jefferson Parish,

     Louisiana.

4.   Plaintiff, Etra Fernandez (Ms. Fernandez), as the natural tutrix of A.F. Ms.

     Fernandez is a resident of the State of Louisiana, Jefferson Parish.

5.   A.F. is a qualified individual with a disability under the ADA. A.F. has

     facioscapulohumeral muscular dystrophy (“FSHD”)

6.   Due to his disability, A.F. is substantially impaired in several major life activities

     and requires a wheelchair for mobility. Specifically, A.F. is unable to climb stairs

     or walk long distances without assistance. A.F. is also subject to frequent falls.

7.   Upon information and belief, JEFFERSON is the political entity which owns and

     operates John Ehret High School, which is located at 4300 Patriot St, Marrero, LA

     70072 (hereinafter referred to as “the Property”).

8.   Upon information and belief, JEFFERSON is the political entity which owns and

     operates other high schools located on the Westbank of Jefferson Parish.

9.   Upon information and belief, the Property is a public facility which is open to

     members of the public, including A.F.

                                               2
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 3 of 20



10.   JEFFERSON is responsible for complying with the obligations of the ADA,

      Rehabilitation Act, and LCHR.

11.   All events giving rise to this lawsuit occurred in the Eastern District of Louisiana,

      Jefferson Parish, Louisiana.

                              STATEMENT OF FACTS

12.   A.F. is a fourteen (14) year old high school student who has FSHD. Because of

      his FSHD, A.F. wears leg braces and cannot climb stairs or walk long distances or

      inclines without assistance. A.F. suffers falls on nearly a weekly basis and cannot

      lift heavy objects.

13.   On Monday, September 16, 2019, Ms. Fernandez and A.F. moved from Slidell to

      Harvey, Louisiana. A.F. previously attended Ninth Grade at Northshore High

      School.

14.   On Tuesday, September 17, 2019, Ms. Fernandez and A.F. visited the Property to

      enroll A.F. in the tenth grade at John Ehret High School (“Ehret”). They were told

      to come back the next day.

15.   On Wednesday, September 18, 2019 (one day after first attempting to enroll in

      Ehret), Ms. Fernandez and A.F. returned to the Property. They told the Jefferson

      employee tasked with enrolling A.F. in classes at Ehret that he could not climb

      stairs. They made the reasonable accommodation request that all his classes be

      held on the first floor of the Property. They also requested additional time for A.F.

      to travel from class to class as he has difficulty ambulating.

16.   Upon information and belief, there are no elevators or escalators located at the

      property. The sole means to access the second floor at the Property is via stairs.


                                                3
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 4 of 20



17.   Upon information and belief, there are additional mobility-related barriers at the

      Property, both interior and exterior, to be identified following a complete

      inspection of the Property.

18.   Upon information and belief, Ehret holds all the Ninth and Tenth Grade classes on

      the second floor at the Property, meaning that A.F. would be forced to climb stairs

      to attend his classes.

19.   The Jefferson employee then suggested that A.F. enroll in special education

      classes because those classes are held on the first floor of an adjacent building.

      Ms. Fernandez and A.F. rejected this offer because A.F. does not have any mental

      disabilities and therefore does not belong in or require special education classes.

      He requires an accessible school.

20.   A.F. and Ms. Fernandez asked what Ehret does with students who use

      wheelchairs. They were told that students who use wheelchairs were transferred to

      different schools. It was then suggested to them that they go to the district office

      to be placed in a different school.

21.   Ms. Fernandez and A.F. then went directly to the district office to attempt to

      transfer to another school, but they did not know what school(s) were accessible.

      At the district office, they were given no guidance as to which schools were

      accessible for the mobility impaired and which were not. Ms. Fernandez was then

      forced to go home and use Google to search for and call to different schools,

      asking if they were accessible. However, Ms. Fernandez had no way of knowing

      if the receptionist who answered the phone at the respective schools actually knew

      about accessibility or the ADA.


                                               4
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 5 of 20



22.   On Friday, September 20, 2019 (three days after first attempting to enroll in

      Ehret), Ms. Fernandez and A.F. returned to the Property. They met with Nicole

      Jackson who told them that she would place A.F. into a new school. Ms. Jackson

      instructed Ms. Fernandez to call Glenn Delcarpio at the district office to assist her

      in finding a new school for A.F.

23.   On Friday, September 20, 2019, Ms. Fernandez called the district office as

      instructed but every time she tried to leave Mr. Delcarpio a voicemail, she was

      returned to the receptionist.

24.   On Monday, September 23 and Tuesday, September 24 (six and seven days,

      respectively, after first attempting to enroll in Ehret), Ms. Fernandez tried to call

      Mr. Delcarpio and was unable to reach him. She also emailed Ms. Jackson and

      received no response.

25.   On Thursday, September 26, 2019 (nine days after first attempting to enroll in

      Ehret), A.F. and MS. Fernandez returned to the Property to try to enroll A.F. in

      school. They talked to Ms. Jackson and a counselor. Ms. Jackson asked them if

      they had located a new school for A.F.. Ms. Jackson then summoned Mr.

      Delcarpio and they spoke with him. Mr. Delcarpio brought an Ehret class

      schedule intended for A.F.. The classes Mr. Delcarpio picked for A.F. were:

      Technical Writing, Speech 1, Math Essentials, and Civics Honors. These classes

      were chosen by Mr. Delcarpio, solely because they were not located on the

      second floor. However, the class schedule for the Spring Semester included

      classes located on the second floor.

26.   Upon information and belief, “Technical Writing” is a remedial English class.


                                               5
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 6 of 20



      A.F. does not belong in remedial classes. “Speech 1” is a speech assistance class.

      A.F. speaks just fine and does not require assistance with his ability to speak.

      “Math Essentials” is a remedial math class. A.F. belongs in Algebra.

27.   Furthermore, the location of the proposed classes are in classrooms that are spread

      too far apart for A.F. to travel in the little time between classes.

28.   When Ms. Fernandez told Mr. Delcarpio that his plan would not work for A.F.

      because the classes did not meet his academic needs and because of the lack of

      close proximity between the classrooms, instead of granting Ms. Fernandez’s

      reasonable accommodation request, Mr. Delcarpio told A.F. to transfer to another

      school.

29.   On Friday, September 27, 2019 (ten days after first attempting to enroll in Ehret),

      Ms. Fernandez returned yet again to the district office to try to find a school for

      A.F.. She spoke with Gretchen Williams who told her that until they could find an

      accessible school, A.F. would enroll in “virtual classes.” However, this plan for

      virtual classes was to be merely a stopgap measure until an accessible

      conventional school was found. Gretchen Williams then emailed Ms. Sheena

      Bouie (copying Ms. Fernandez) about signing up A.F. for virtual classes.

30.   The virtual classes do not contain an instruction component. Rather, virtual

      classes consist of workbooks and packets to be completed at home. Virtual classes

      are attended in isolation, while conventional classes are attended with one’s peers

      and classmates. Conventional classes have instructors who are available for

      questions and comments, while the virtual classes do not have any instructors.

31.   On Tuesday, October 1, 2019 (fourteen days after first attempting to enroll in


                                                 6
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 7 of 20



      Ehret), Ms. Sheena Bouie called Ms. Fernandez to enroll A.F. in virtual classes.

32.   On Wednesday, October 2, 2019 (fifteen days after first attempting to enroll in

      Ehret), A.F. was signed up for virtual school during the search for an accessible

      conventional for A.F..

33.   On Friday, October 4, 2019, (eighteen days after first attempting to enroll in

      Ehret), Ms. Fernandez called Sheena Bouie and left a message regarding enrolling

      A.F. into a conventional school. She sent a follow-up email to Ms. Bouie that day,

      stating, “My son has been out of school too long and I need this handled as soon

      as possible thanks.”

34.   On Monday, October 7, 2019 (twenty days after first attempting to enroll in

      Ehret), Ms. Fernandez sent Gretchen Williams a follow-up email about enrolling

      A.F. in a conventional school. She received an out-of-office notification in

      response.

35.   On Wednesday, October 9, 2019 (twenty two days after first attempting to enroll

      in Ehret), Julia Johns emailed Ms. Fernandez an application to enroll in Jefferson

      Parish Schools. Ms. Johns requested certain documents from A.F.’s previous

      schools.

36.   On Monday, October 21, 2019 (thirty four days after first attempting to enroll in

      Ehret), after securing all the necessary documents to complete the application,

      Ms. Fernandez emailed Ms. Johns, asking when she could come in to bring the

      application. Ms. Fernandez then dropped off the completed application.

37.   On Monday, October 28, 2019 (forty one days after first attempting to enroll in

      Ehret), Ms. Fernandez emailed Germaine Gilson, an administrator at the Jefferson


                                              7
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 8 of 20



      Parish School Board, to follow up on finding A.F. a conventional school to attend.

      Ms. Fernandez previously tried calling Ms. Gilson and leaving voice messages. In

      an October 28 email, she explained, “…I have been trying to reach you via phone.

      I left numerous messages but I still haven't received a callback. I was told to

      contact you regarding finding a school that can meet my son’s accessibility needs.

      Ms. Williams set up virtual school for him but it was 2 weeks later before he was

      set up to start doing schoolwork. Virtual school is just a temporary fix so he does

      not get behind more than he already has since we moved to Harvey…”

38.   That same day, Ms. Gilson sent a reply email saying that she received A.F.’s

      Individual Healthcare Plan (IHP) dated February 8, 2018. In the email, Ms. Gilson

      asserted that, “John Ehret is capable of addressing all of A.F.’s needs. The

      administration at John Ehret can allow for additional time between classes for

      A.F. to walk slowly. I’m not sure why you weren’t contacted again by the Ehret

      team, however, I can assist in having someone call you so you can register A.F. at

      Ehret. All of his needs can be met at Ehret.”

39.   That same day, Ms. Fernandez responded via email, “That doctors note was years

      ago and from his reg doctor not his neurologist. He has Muscular Dystrophy and

      it progresses with age as well as weight gain. No ehret can not meet his needs

      because the classes are upstairs and the ones they put him in downstairs were too

      far for him to walk as well as classes not on his academic level. Mr. Delcarpio

      even stated himself that the classes will be upstairs. I repeat he can not walk up

      and downstairs. I suggest you find a school that can adequately address my sons

      needs or I will have to take legal action.”


                                                8
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 9 of 20



40.   Despite the repeated statements that asserting that A.F. cannot climb stairs, Ms.

      Gilson replied via email that the school had received no documents that A.F.

      needs “a special placement.” Ms. Gilson added that if there was “updated

      information” from a medical professional, she could “take care of this

      immediately.”

41.   Ms. Fernandez wrote back that A.F.’s doctors in Louisiana were still waiting for

      records to come from his doctor in California, and that she could not go directly to

      her orthopedist or neurologist. A.F. would first have to go to a primary care

      doctor who would refer A.F. to a specialist. However, A.F. would have to wait

      until November 29, 2019 for a primary care appointment.

42.   Ms. Fernandez then sent Ms. Gilson the phone number of A.F.’s former physical

      therapist so that Jefferson Parish could request his medical records. Ms. Gilson

      never followed up with this request.

43.   That same day, Ms. Fernandez replied that the muscular dystrophy diagnosis was

      documented on the IHP that Ms. Gilson had previously acknowledged. Ms.

      Fernandez sent Ms. Gilson a link explaining muscular dystrophy and its

      symptoms.

44.   The same day Ms. Fernandez learned of Ms. Gilson’s demands that she provide

      documentation of her son’s muscular dystrophy and his attendant limitations, Ms.

      Fernandez took A.F. to Ochsner Urgent Care, where she secured the documents

      she believed Ms. Gilson was requesting.

45.   On Tuesday, October 29, 2019 (forty two days after first attempting to enroll in

      Ehret) Ms. Fernandez emailed Ms. Gilson, forwarding a note from Kawana


                                                9
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 10 of 20



      Lockwood, NP that states: “A.F. Fernandez was at Ochsner Health System on

      10/28/29. He may return to work/school on 10/29/2019 with restrictions. Patient

      has limitation due to Muscular Dystrophy. Patient unable to walk more than 5

      minutes. Patient must keep leg brace on at all times.” Ms. Fernandez also sent in

      the email other documentation from the visit to Ochsner, including a Muscular

      Dystrophy fact sheet that states “problems climbing stairs” is a common

      symptom.

46.   To date (sixty two days after first attempting to enroll in Ehret), Ms. Fernandez

      has not received a response from Ms. Gilson. A.F. has not attended a single class

      at Ehret, or any other conventional school owned or operated by Jefferson. A.F.

      continues to miss school because of Jefferson’s discrimination.

                   COUNT I – VIOLATION OF TITLE II OF THE
                     AMERICANS WITH DISIBILITIES ACT

47.   Ms. Fernandez and A.F. repeats and realleges all preceding paragraphs in support

      of this claim.

48.   The Property is a place of public accommodation, subject to the ADA, generally

      located at 4300 Patriot St, Marrero, LA 70072.

49.   A.F. would like to attend high school at Ehret, which is located at the Property

      due to its proximity to his home. Alternatively, A.F. would like to attend any

      Jefferson Parish high school within close proximity to his home that can

      accommodate his needs.

50.   A.F. has visited the Property in the past.

51.   While at the Property, A.F. learned that the sole means of access to the second floor

      is via stairs.

                                                   10
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 11 of 20



52.   A.F. is aware of mobility-related barriers at the Property.

53.   A.F. intends to, and will, enter the Property to utilize its services in the future, but

      fears that he will encounter the same barriers to access which are the subject of

      this action.

54.   The lack of an elevator or escalator is excluding A.F. from the programs, services,

      and activities offered at the Property.

55.   The lack of an elevator or escalator is excluding A.F. from the equal opportunity

      to participate in, or benefit fromt he programs, services, and activities which are

      offered to the general public at the Property.

56.   A.F. presently fears that he will encounter the mobility-related barriers which

      exist at the Property when he returns to the Property in the near future.

57.   Upon information and belief, Jefferson has failed to adopt any alternatives to

      barrier removal which would provide A.F. with meaningful access to the basic

      services which are available for public use at the Property.

58.   The services that A.F. has not been able to access at the Property includes, but is

      not limited to the second floor, preventing him from attending school at Ehret.

59.   42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in

      section 794 of Title 29 shall be the remedies, procedures, and rights this

      subchapter provides to any person alleging discrimination on the basis of

      disability in violation of section 12132 of this title.”

60.   Jefferson has discriminated against A.F. by denying him full access to the

      services, programs, and/or activities by failing to make its facilities readily

      accessible as required by U.S.C. §12132 and its implementing regulations 28


                                                 11
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 12 of 20



      C.F.R. Part 35.101-35.190 et. seq.

61.   Jefferson has discriminated, and is continuing to discriminate, against A.F. in

      violation of the ADA by excluding and/or denying A.F. the full and equal benefits

      of its services, programs, and/or activities by failing to, inter alia, have accessible

      facilities. A.F. personally experienced the numerous barriers to access on the

      Property discussed herein.

62.   28 C.F.R. § 35.130(4) states that “[a] public entity may not, in determining the

      site or location of a facility, make selections–(I) [t]hat have the effect of excluding

      individuals with disabilities from, denying them the benefits of, or otherwise

      subjecting them to discrimination...” Jefferson has violated this provision by

      providing its services, programs, and/or activities at an inaccessible facility.

63.   Jefferson has discriminated against A.F. by excluding him from participation in,

      and denying the benefits of, the services, programs, and/or activities at its

      Property because of A.F.’s disability, all in violation of 42U.S.C.§ 12132.

64.   Upon information and belief, Jefferson continues to discriminate against A.F. by

      failing to make reasonable modifications in policies, practices or procedures,

      when such modifications are necessary to afford all offered goods, services,

      programs, activities, facilities, privileges, advantages or accommodations to

      individuals with disabilities; and by failing to make such efforts that may be

      necessary to ensure that no individual with a disability is excluded, denied

      services, programs, and/or activities, segregated or otherwise treated differently

      than other individuals because of failure to remove architectural barriers.

65.   The above conduct constitutes intentional discrimination.


                                                12
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 13 of 20



66.   The above conduct constitutes deliberate indifference.

67.   Upon information and belief, A.F. has been denied access to, and has been denied

      the benefits of services, programs and/or activities of Jefferson’s Property, and

      has otherwise been discriminated against and damaged by Jefferson because of

      Jefferson’s discrimination, as set forth above.

68.   A.F. will continue to suffer such discrimination, injury and damage without the

      immediate relief provided by the ADA as requested herein. Furthermore, as

      required by the ADA and other remedial civil rights legislation, to properly

      remedy Jefferson’s discriminatory violations and avoid piecemeal litigation, A.F.

      requires a full inspection of the Property in order to catalogue and cure all the

      areas of non-compliance with the ADA.

69.   A.F. has retained the undersigned counsel and is entitled to recover reasonable

      attorneys’ fees, costs and litigation expenses from Jefferson pursuant to 42 U.S.C.

      § 12205 and 28 C.F.R. § 35.175.

70.   A.F. was not afforded an equal opportunity to engage in a good faith dialogue

      about his options to attend an accessible school owned and operated by Jefferson.

71.   A.F. is suffering irreparable harm.

72.   Pursuant to 42 U.S.C. § 12131, et seq., this Court is provided authority to grant

      A.F.’s injunctive relief including an Order Jefferson to alter the Property to make

      its programs, services, and accommodations readily accessible to and useable by

      A.F. and all other persons with mobility-related disabilities as defined by the

      ADA.

                               COUNT II
                 VIOLATION OF THE REHABILITATION ACT

                                               13
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 14 of 20



73.   Ms. Fernandez and A.F. repeats and realleges all preceding paragraphs in support

      of this claim.

74.   A.F. brings this claim against Jefferson, based upon Section 504 of the

      Rehabilitation Act, 29 U.S.C. §794, et seq.

75.   The Rehabilitation Act provides that:

              No otherwise qualified individual with handicaps in the
              United States, as defined by 7(8) [29 USCS § 706(8)], shall,
              solely by reason of his or her handicap, be excluded from the
              participation in, be denied the benefits of, or be subjected to
              discrimination under any program or activity receiving
              Federal financial assistance or under any program or activity
              conducted by any Executive agency or by the United States
              Postal Service. 29 U.S.C. § 794(a).

76.   Upon information and belief, a non-exclusive list of Jefferson’s violations of the

      Rehabilitation Act and discriminatory conduct against A.F. are evidenced by:

              A.       denying A.F. access to, and the opportunity to participate in or

                       benefit     from,   the   aids,    benefits,   activities,   programs,

                       accommodations, and services offered at the Property;

              B.       by otherwise limiting A.F. in the enjoyment of the rights, privileges,

                       advantages, and opportunities enjoyed by individuals without

                       disabilities who receive Jefferson’s aids, benefits, and services at the

                       Property;

              C.       making facility site or location selections that have the effect of

                       discriminating against individuals with disabilities, and excluding

                       them from and denying them the benefits of, and defeating or

                       substantially impairing the accomplishment of the objectives of, the

                       services, programs, and activities offered by Jefferson at the

                                                 14
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 15 of 20



                     Property;

             D.      failing to administer services, programs, and activities in the most

                     integrated setting appropriate to the needs of A.F.;

             E.      excluding A.F. from participation in, and the benefits of, Jefferson’s

                     services, programs, and activities as a result of Jefferson’s Property

                     being inaccessible to or unusable by A.F.; and

             F.      failing to design and/or construct new facilities, or make alterations

                     to existing facilities, which are readily accessible to and useable by

                     individuals with disabilities.

77.   Upon information and belief, there are additional, ongoing violations of the

      Rehabilitation Act at the Property which A.F. is more likely than not going to

      encounter upon future visits to the Property. A.F. brings this action:

             A.      to redress injuries suffered as a result of Jefferson’s discriminatory

                     actions and inactions, as set forth herein;

             B.      to reasonably avoid further and future injury as a result of

                     Jefferson’s ongoing failure to cease their discriminatory practices as

                     set forth in this action, including correcting violations of the ADA

                     and Rehabilitation Act;

             C.      to ensure Jefferson’s Property is accessible as required by the

                     relevant applications of Title II of the ADA;

             D.      to be made whole and ensure future compliance; and

             E.      to reasonably avoid future ADA and Rehabilitation Act litigation

                     involving the same Property and under the same laws, as set forth


                                               15
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 16 of 20



                     herein, with its concomitant impact on otherwise scarce judicial

                     resources.

78.   Only through a complete inspection of the Property and related facilities,

      undertaken by A.F. and/or his representatives, can all said violations be identified

      and cured so as to ensure access for people with mobility-related disabilities, the

      primary purpose of this action.

79.   Upon information and belief, Jefferson is the recipient of federal funds.

80.   Upon information and belief, as the recipient of federal funds, Jefferson is liable for

      damages to A.F. as a result of its acts and omissions constituting intentional

      discrimination. It is A.F.’s position that even an award of nominal damages in his

      favor would confer significant civil rights to the public, as a judgment of against

      Jefferson, regardless of the amount, would likely deter Jefferson from

      discriminating against individuals with disabilities in the future.

81.   As set forth above, A.F. has been denied access to, and without the relief requested

      herein will continue to be denied the access to, the goods, services, programs,

      facilities, activities, and accommodations offered by Jefferson, solely by reason of

      his disability, and has otherwise been discriminated against and damaged solely by

      reason of his disability, as a result of Jefferson’s Rehabilitation Act violations set

      forth above.

82.   A.F. has been obligated to retain undersigned counsel for the filing and prosecution

      of this action. A.F. is entitled to recover reasonable attorneys’ fees, costs, and

      litigation expenses from Jefferson pursuant to 29 U.S.C. §794(b).

83.   Pursuant to 29 U.S.C. §794(a), this Court is provided authority to grant A.F.


                                                16
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 17 of 20



      injunctive relief, including an Order that Jefferson alter the subject premises,

      facilities, services, activities, programs, and accommodations to make them

      accessible to and useable by individuals with disabilities to the extent required by

      the Rehabilitation Act. This Court is also provided authority to grant A.F.

      compensatory damages for Jefferson’s discriminatory actions.

84.   Upon information and belief, as set forth herein, Jefferson has violated the

      Rehabilitation Act by intentionally excluding A.F., solely by reason of his

      disability, from the participation in, and denying him the benefits of, and have

      otherwise subjected him to discrimination under Jefferson’s programs and

      activities. These actions constitute intentional discrimination and deliberate

      indifference.

                             COUNT II: VIOLATIONS OF THE
                       LOUISIANA COMMISSION ON HUMAN RIGHTS

85.   Ms. Fernandez repeats and realleges all preceding paragraphs in support of this claim.

86.   At all times relevant to this action, the Louisiana Commission on Human Rights, LA.

      REV. STAT. ANN. § 51:2231 et. seq., (hereafter “LCHR”) has been in full force and effect

      and has applied the conduct of Jefferson.

87.   At all times relevant to this action, A.F. has experienced substantial limitations to several

      major life activities, including walking up and down stairs, walking, standing, and

      bending; has been diagnosed with FSHD; and has been an individual with a disability

      within the meaning of LCHR, LA. REV. STAT. ANN. § 51:2232(3)(a).

88.   At all times relevant to this action, Jefferson’s Property has qualified as places of public

      accommodation, as defined by LA. REV. STAT. ANN. § 51:2232(9) by virtue of either




                                               17
      Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 18 of 20



      supplying services to the general public, soliciting and accepting the patronage of the

      general public, or having been supported directly or indirectly by government funds.

89.   The LCHR prohibits discriminatory practices and provides that “it is a discriminatory

      practice for a person to deny an individual the full and equal enjoyment of goods,

      services, facilities, privileges, advantages, and accommodations of a place of public

      accommodation, resort, or amusement . . . on the grounds of . . . disability.” LA. REV.

      STAT. ANN. § 51:2247.

90.   The LCHR extends relief to “any person deeming himself injured by” discrimination in

      violation thereof. LA. REV. STAT. ANN. § 51:2264.

91.   Defendants discriminated against A.F., on the basis of disability, in violation of LA. REV.

      STAT. ANN. § 51:2247, by denying him the full and equal enjoyment of the goods,

      services, facilities, privileges, advantages, and accommodations offered at the Property

      due to many of the architectural barriers discussed in this Complaint.

92.   A.F. deems himself injured by the Jefferson’s discrimination and brings suit under the

      LCHR to recover compensatory damages for the injuries and loss he sustained as a result

      of Defendant’s discriminatory conduct and deliberate indifference as alleged herein

      above.

93.   A.F. is further entitled to injunctive relief, as well as an award of attorneys’ fees, costs,

      and disbursements pursuant to the LCHR, LA. REV. STAT. ANN. § 51:2264.

                               PRAYER FOR RELIEF

      WHEREFORE, Etra Fernandez, as the natural tutrix of A.F. prays that:

               A.    This Court issue a Declaratory Judgment that determines that

                     JEFFERSON is in violation of Title II of the Americans with


                                               18
Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 19 of 20



            Disabilities Act, 42 U.S.C. § 12131 et seq;

      B.    This Court issue a Declaratory Judgment that determines that the

            Property,   programs,     and   activities   owned,    operated,    and

            administered by Jefferson are in violation of the Rehabilitation

            Act;

      C.    This Court issue a Declaratory Judgment that determines that the

            Property,   programs,     and   activities   owned,    operated,    and

            administered by Jefferson are in violation of the LCHR.

      D.    This Court issue a Declaratory Judgment that determines that the

            property,   programs     and    activities   owned,    operated     and

            administered by Jefferson is in violation of the Rehabilitation Act;

      E.    This Court grant permanent injunctive relief against Jefferson

            including an Order to make all required alterations to the Property;

            or to make such Property readily accessible to and usable by

            individuals with disabilities to the extent required by the ADA and

            LCHR; and to require Jefferson to make reasonable modifications

            in policies, practices or procedures, when such modifications are

            necessary to afford all offered goods, services, facilities, privileges,

            advantages or accommodations to individuals with disabilities; and

            by failing to take such stops that may be necessary to ensure that

            no individual with a disability is excluded, denied services,

            segregated or otherwise treated differently than other individuals

            because of failure to remove mobility-related barriers;


                                      19
Case 2:19-cv-13738-SM-JVM Document 1 Filed 11/20/19 Page 20 of 20



      F.    This Court enter an Order directing Jefferson to alter and modify

            the Property and its programs, services, and accommodations to

            comply with the ADA, Rehabilitation Act, and the LCHR;

      F.    This Court award A.F. monetary damages (including nominal

            damages) pursuant to the ADA and/or Rehabilitation Act, and the

            LCHR for the harmed caused by Jefferson’s discrimination;

      F.    This Court award A.F. reasonable attorneys’ fees, costs, and

            litigation expenses pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. §

            12205, 28 C.F.R. § 35.175 and the LCHR; and

      G.    Such other relief as the Court deems just and proper, and/or is

            allowable under Title II of the ADA, the Rehabilitation Act, and the

            LCHR.

                                         Respectfully Submitted,

                                         BIZER & DEREUS
                                         Attorneys for Plaintiff
                                         Andrew D. Bizer (30396)
                                         andrew@bizerlaw.com
                                         Garret S. DeReus (LA # 35105)
                                         gdereus@bizerlaw.com
                                         Emily A. Westermeier (LA # 36294)
                                         ewest@bizerlaw.com
                                         3319 St. Claude Ave.
                                         New Orleans, LA70117
                                         T: 504-619-9999; F: 504-948-9996

                                     By: /s/ Andrew D. Bizer
                                         Andrew D. Bizer




                                    20
